UNITED STATES mem com

SOUTHERN DISTRICT OF EW YORK
b of
7 ul
Lo JAN 2 4 2020
Eva Balbuca and Byron Pelaez, ae
Plaintiffs,
DOCKET NO. 19-cv-8874 (AJN)
—vs. -
Fernandez Shoe Repair Inc. JUDGMENT

and Segundo Fernandez,

Defendants.

 

 

A notice of acceptance of a Rule 68 Offer of Judgment
having been filed on January 15, 2020; and Defendants
Fernandez Shoe Repair Inc. and Segundo Fernandez having
offered Plaintiffs Eva Balbuca and Byron Pelaez to take a
judgment against them; it is

ORDERED and ADJUDGED THAT Judgment is entered in favor
of Plaintiffs Eva Balbuca and Byron Pelaez and against
Defendants Fernandez Shoe Repair Inc. and segundo
Fernandez, jointly and severally, in the sum of $75,000
(Seventy-Five Thousand Dollars and Zero Cents) inclusive of

attorneys’ fees, costs, and prejudgment interest accrued to
date.

Dated: January ay , 2020

At

Hon’ Alison J. Nathan, U.S.D.d.

 
